ORDER ON REMAND
Pursuant to the mandate of the Supreme Court rendered in its Cause No. 85-1772, — U.S.-, 107 S.Ct. 2318, 96 L.Ed.2d 162, the judgment of this court having been reversed, the judgment of this court is vacated. The Supreme Court having determined the question of title to the bed of the Utah Lake, there are no issues remaining to be determined by this court. This cause is accordingly remanded to United States District Court for the District of Utah for further proceedings and judgment in accord with the opinion and the mandate of the Supreme Court, and which further provides for recovery by the petitioner, Utah Division of State Lands, from the United States of costs in the amount of $1,270.00.